Citation Nr: 1631613	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  15-31 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date prior to August 3, 2011 for the grant of a 100 percent disability rating for asbestosis.

2.  Entitlement to an effective date prior to January 31, 2011 for the grant of a 50 percent disability rating for posttraumatic stress disorder (PTSD), and prior to February 28, 2012 for the grant of a 70 percent disability rating for PTSD.

3.  Entitlement to a higher rate of Special Monthly Compensation (SMC).

4.  Entitlement to an effective date prior to January 5, 2012 for the grant of Special Monthly Compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney




ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Hartford, Connecticut, and Baltimore, Maryland.  In an April 2009 rating decision, the Baltimore RO granted service connection for PTSD, and assigned a 30 percent rating, effective May 14, 2008, and denied service connection for asthma.  As the Veteran did not appeal the decision within the prescribed appeal period, the decision became final.

In a July 2011 rating decision, the Hartford RO granted service connection for exertional asthma due to asbestos exposure (subsequently characterized as asbestosis), and assigned a 10 percent disability rating, effective October 26, 2010; and increased the disability rating for PTSD to 50 percent, effective January 31, 2011. 

In a November 2012 rating decision, the Baltimore RO increased the disability rating for asbestosis to 100 percent, effective August 3, 2011; increased the disability rating for PTSD to 70 percent, effective February 28, 2012; and granted the Veteran SMC based on the need for aid and attendance.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rate of SMC and to an effective date prior to January 5, 2012 for the grant of SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2011 rating decision granted service connection for asbestosis (previously characterized as exertional asthma) and assigned a 10 percent disability rating, effective October 26, 2010, the date that the claim was received.

2.  Medical evidence, demonstrating that the Veteran's FVC (forced vital capacity) during testing was 45 percent of predicted, was received August 10, 2012, but is dated June 25, 2010, prior to the date that the claim for service connection was received.  

3.  The Veteran's notice of disagreement with the July 2011 rating decision, received on August 3, 2011, was timely.    

4.  A July 2011 rating decision increased the disability rating for PTSD from 30 to 50 percent, effective January 31, 2011, the date the AOJ says the Veteran's claim of entitlement to an increased disability rating was received. 

5.  Evidence demonstrates that Veteran's claim of entitlement to a disability rating in excess of 30 percent for PTSD was actually received on December 27, 2010.  

6.  The VA examination report, which demonstrates that his PTSD symptoms had increased in severity to warrant a 50 percent disability rating, is dated March 22, 2011; a factually-ascertainable increase in symptoms is not shown prior to this date.

7.  A November 2012 rating decision increased the disability rating for PTSD from 50 to 70 percent, effective February 28, 2012, the date the Veteran's notice of disagreement with the 50 percent disability rating assigned by the July 2011 rating decision was received.

8.  The VA examination report, which demonstrates that his PTSD symptoms had increased in severity to warrant a 70 percent disability rating, is dated June 9, 2012; a factually-ascertainable increase in symptoms is not shown prior to this date.

CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 26, 2010, and no earlier, for the assignment of a 100 percent disability rating for asbestosis, have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.152, 3.155, 3.156(c)(3), 3.400 (2015).

2.  The criteria for an effective date of December 27, 2010, and no earlier, for the assignment of a 50 percent disability rating for PTSD, have been met.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.152, 3.400, 20.201 (2015).

3.  The criteria for an effective date prior to February 28, 2012, for the assignment of a 70 percent disability rating for PTSD, have not been met.  38 U.S.C.A. 
§§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.152, 3.400, 20.201 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regulations and Analysis

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).  Similarly, under 38 C.F.R. § 3.400(b)(2)(ii), the  effective date for a grant of presumptive service connection will be the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  

Generally, the effective date for an increased disability rating is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date that an increase is factually-ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

The term "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Any communication or action from a claimant, indicating an intent to apply for one or more benefits under laws administered by VA, may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Entitlement to an effective date prior to August 3, 2011 for the grant of a 100 percent disability rating for asbestosis.

The Veteran avers that an effective date prior to August 3, 2011 is warranted for the grant of the 100 percent disability rating for asbestosis.  He initially applied for service connection for a breathing disorder in May 2008.  The claim was denied in an April 2009 rating decision.  Because a notice of disagreement (initiating an appeal of the rating decision) was not received within the one-year period following the May 19, 2009 letter that notified him of the decision, that decision became final on May 19, 2010 and could not be reopened without the receipt of new and material  evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

On October 26, 2010, his request to reopen his previously-denied claim was received.  In a July 2011 rating decision, the RO granted service connection for exertional asthma and assigned an initial disability rating of 10 percent, with an effective date of October 26, 2010, the day the claim to reopen was received.  The 10 percent rating was apparently based on findings during a January 2011 VA respiratory examination.

As discussed above, the effective date for a claim for direct service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  Here, October 26, 2010, the date the Veteran's claim to reopen the prior decision was received, is the earliest date in which entitlement to service connection for a breathing disorder arose because he failed to initiate and perfect an appeal of the original April 2009 rating decision within the period prescribed by law.

In a protracted and rather confusing brief, the Veteran's co-counsel appears to argue that an effective date of January 23, 2011 is warranted (the approximate date of the January 2011 respiratory examination) based on the examiner's finding that the Veteran required the use of outpatient oxygen at night.  However, in her VA Form 9 (Appeal to Board of Veterans' Appeals), she claims that October 26, 2010 should be the effective date for the 100 percent disability rating. 

Based on the most probative evidence of record, the Board finds that the criteria for a 100 percent disability rating for asbestosis was met on October 26, 2010, the date the Veteran's claim to reopen his previously-denied claim for service connection for a breathing disorder was received.  As noted above, a June 25, 2010 treatment report shows that the Veteran's FVC was 45 percent of predicted.  However, because his claim for service connection was not received until October 26, 2010, that is the earliest effective date assignable for service connection as a matter of law.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400.  Accordingly, the appeal as to this issue is granted.
 

Entitlement to an effective date prior to January 31, 2011 for the grant of a 50 percent disability rating for PTSD, and prior to February 28, 2012 for the grant of a 70 percent disability rating for PTSD.

The Veteran avers that an effective date of October 26, 2010 should be applied for the grant of the 50 and 70 percent disability ratings for PTSD.  See Form VA 9, September 2015.

On December 27, 2010, during a telephone call with the AOJ, the Veteran's wife notified VA that the Veteran wanted a disability rating in excess of 30 percent for PTSD.  Service connection for PTSD was granted in an April 2009 rating decision, which assigned a 30 percent disability rating, effective May 14, 2008, the date his original claim of entitlement to service connection for an acquired psychiatric disorder was received.  The letter informing the Veteran of VA's decision and notifying him of his right to appeal the decision is dated April 30, 2009.  Because his request for an increased disability rating was received after April 30, 2010 (the one-year appeal period from the date of the notification letter), it was considered a new claim for an increased disability rating.  

In the July 2011 rating decision, the AOJ granted a disability rating of 50 percent for PTSD, effective January 31, 2011, which is the date of a "Report of Contact," in which the VA representative stated that the Veteran first claimed entitlement to an increased disability rating for PTSD.  However, the December 27, 2010 telephone call between the Veteran's wife and the AOJ is documented in a "Report of Contact" dated December 27, 2010.  A VA PTSD examination, dated March 22, 2011, shows that the Veteran's PTSD symptomatology met the criteria for a 50 percent disability rating; this is the earliest date that the criteria were factually-ascertainable.  

The letter that accompanied the July 2011 rating decision and notified the Veteran of his right to appeal that decision is dated July 21, 2011.  Therefore, the Veteran had until July 21, 2012, to appeal the decision by submitting a notice of disagreement or other evidence indicating his dissatisfaction with that decision.

On February 28, 2012, the AOJ received a signed form from the Veteran appointing agent, Paul Bradley, as his new representative.  Including with the form was a letter noting that Mr. Bradley was assisting the Veteran with three (3) issues:  1) service connection for asbestos exposure and residual lung disorder, 2) service connection for and acquired psychiatric disorder, to include PTSD, and 3) entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  There was also a signed statement from the Veteran, which contained the following language:  "If any of the issues that I present in this statement were considered in a decision in the past 12 months, please accept this document as my notice of disagreement rather than a request to reopen and reconsider[,] and provide a copy of such rating decision to my representative."  

On May 11, 2012, the date of a "Report of Contact," the Veteran spoke with the AOJ by telephone and requested an increased disability rating for his PTSD, stating that his wife said that his symptoms had become increasingly worse.  As this contact occurred within the one-year period from the date of the August 21, 2011 notification letter, it would be reasonable to consider May 11, 2012 as the date of the Veteran's notice of disagreement with the 50 percent disability rating assigned by the July 2011 rating decision. 

On June 9, 2012, the Veteran was afforded a VA PTSD examination, which demonstrated that his symptomatology met the criteria for a 70 percent disability rating for PTSD.  Thereafter, in a November 2012 rating decision, the RO granted a disability rating of 70 for PTSD, effective February 28, 2012, the date that the new representative form and signed statement from the Veteran were received.  

Although the Veteran contends that his October 26, 2010 "claim remained pending," and that this should be the effective date for the grant of the 50 percent PTSD disability rating, the Board concludes that December 27, 2010 is the earliest effective date applicable for the 50 percent disability rating.  The Board has thoroughly reviewed the record and notes that, although the AOJ received a statement is support of claim on October 26, 2010, in which the Veteran wrote that he wanted "to reopen claim [for] service connection for asbestosis [sic],"  along with a statement that he was submitting medical evidence from two pulmonologists, there was no request to reopen or increase the disability rating for his service-connected PTSD.  There was no notice of disagreement with the assigned rating.  There is no evidence of communication from the Veteran that he wanted an increased disability rating for PTSD until December 27, 2010.  Moreover, the Veteran himself has failed to identify any such communication that could be objectively construed as a notice of disagreement or formal/informal claim.

Further, and based on the foregoing evidence, the Board finds that the earliest effective date applicable to the grant of the 70 percent disability rating for PTSD is February 28, 2012, the date that the Veteran's signed statement, along with the letter from his then-representative, was received.  The only rating decision within 12 months of this statement was the July 2011 rating decision, which assigned the 50 percent disability rating for PTSD.  The AOJ could have chosen not to treat this communication as a notice of disagreement by virtue of the fact that the representative said that he was assisting the Veteran with his claim of entitlement to service connection for PTSD, which had been granted nearly four years earlier in May 2008.  Rather, it could have chosen to accept the May 11, 2012 communication from the Veteran, who specifically requested an increased disability rating, as the notice of disagreement, which would have meant an effective date for the 70 percent disability rating of May 11, 2012.  Instead, the AOJ correctly deemed the February 28, 2012 communication from the Veteran's previous representative as the date the notice of disagreement was received, thus affording him an earlier, more favorable effective date.  An effective date of October 26, 2010 is not applicable to the 70 percent rating because, as discussed above, there was no communication received that day that identified a desire from the Veteran to reopen or increase his disability rating for PTSD. 

Finally, the Veteran has not set forth any allegation of Clear and Unmistakable Error (CUE) in either the July 2011 or February 2012 rating decisions to warrant review of either decision on the grounds of a particular clear or manifest error.  Thus, a theory of CUE has not been stated as the only remaining basis to attack the validity of the now final July 2011 or February 2012 rating decisions.

Accordingly, an effective date of December 27, 2010, for the assignment of a 50 percent disability rating for PTSD is granted.  However, an effective date prior to February 28, 2012 for the grant of a 70 percent disability rating for PTSD is not warranted.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule," enunciated in 38 U.S.C.A. § 5107(b), is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An effective date of October 26, 2010, for the grant of a 100 percent disability rating for asbestosis is granted, subject to the criteria applicable to the payment of monetary benefits.

An effective date of December 27, 2010, for the grant of a 50 percent disability rating for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.

An effective date prior to February 28, 2012, for the grant of a 70 percent disability rating for PTSD, is denied. 


REMAND

In the November 2012 rating decision, the AOJ granted the Veteran's claim of entitlement to SMC based on the need for aid and attendance, effective January 5, 2012, the date his informal claim was received.  Specifically, his SMC was coded as "L-1," for being so helpless as to be in need of regular aid and attendance while not hospitalized at U.S. government expense.  

The Veteran's attorney contends that the Veteran is also entitled to a higher monthly payment for SMC.  On the VA Form 9, she says that, in his notice of disagreement (dated April 29, 2013 but received May 28, 2013), although the Veteran voiced dissatisfaction with the amount of SMC awarded, the AOJ failed to address this contention when the appealed claims were readjudicated in an August 2015 Statement of the Case (SOC).   As the appellant's claim for an earlier effective date for SMC could be impacted by his claim for a higher monthly award, the claim for an effective date prior to January 5, 2012 is considered inextricably intertwined with the other claim on appeal.  Therefore, a determination as to whether the appellant is entitled to an earlier effective date must be made after reaching a decision on his claim for a higher SMC award.

Accordingly, these matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and ask him to submit evidence explaining why he feels he is entitled to a higher award for SMC based on the need for aid and attendance.  Request any additional records identified by the appellant, obtaining authorization as necessary.  Any records received must be associated with the electronic record.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


